Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Response to Amendment
The amendment filed on 04/13/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.

DETAILED ACTION
This action is responsive to application No. 16514523 filed on 07/17/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 09/01/2020 is acknowledged.

Allowable subject matter 
	Claims 1-10 are allowed as indicated in the previous office action.
Claims 14, 16-18 are objected to as being dependent upon a rejected base claim (independent claim 11), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 14, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the 15barrier-layer, the free-layer and the heavy-metal layer have a first lateral surface, a second lateral surface and a third lateral surface, and the first lateral surface, the second lateral surface and the third lateral surface are flush with each other”.
With respect to dependent claim 16, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the 10conductive layer has a second upper surface exposed from the heavy-metal layer”.
With respect to dependent claim 17, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the heavy-metal layer has a lateral surface, and the conductive layer extends beyond the lateral surface of the heavy-metal layer”.
With respect to dependent claim 18, the cited prior art does not anticipate or make obvious, inter alia, the step of: “an insulation layer filling up an interval between the first conductive portion and the second conductive portion”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atulasimha et al. (US 2019/0074044) in view of Lee et al. (US 2015/0029779).
Regarding Independent claim 11, Atulasimha et al. teach a magnetic memory structure comprising:
a MTJ layer (Fig. 1A, elements 103/104/105);  
10a heavy-metal layer (Fig. 1A, element 102, paragraph 0038 discloses a distinct heavy metal layer) formed under the MTJ layer; 
a conductive layer (Fig. 1A, paragraph 0038 discloses forming a bottom electrode directly below the heavy metal layer) formed directly under the heavy-metal layer;
wherein the conductive layer has an electric conductivity higher than that of the heavy-metal layer (Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known Cu electrode as shown by Lee et al. in Fig. 5, element 110A, paragraph 0033, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416).
Regarding claim 12, Atulasimha et al. teach wherein the MTJ 15layer comprises a pinned-layer (Fig. 1A, element 105), a barrier-layer (Fig. 1A, element 104) and a free-layer (Fig. 1A, element 103), and the barrier-layer lies between the pinned-layer and the free-layer.
Regarding claim 13, Atulasimha et al. teach wherein the barrier-layer has a first upper surface, the pinned-layer has a lower surface, and the lower surface of the pinned-layer is entirely located at the first upper surface of the barrier-layer (Fig. 1A).
Regarding claim 15, Atulasimha et al. teach wherein the conductive layer comprises a first conductive portion and a second conductive 10portion, and the first conductive portion and the second conductive portion are connected to two ends of the heavy-metal layer (the conductive layer of Atulasimha et al. can be construed to have two adjacent connected portions electrically connected to the heavy metal layer).
Regarding claim 19, Atulasimha et al. teach a plurality of the MTJ layers (it would be obvious to duplicate the layers); wherein the heavy-metal layer is formed under all MTJ layers, and the MTJ layers overlap an interval of the first conductive portion and the second 5conductive portion up and down (Fig. 1A).
Regarding claim 20, Atulasimha et al. teach wherein there is no conductive portion disposed with an interval between the first conductive portion and the second conductive portion (Fig. 1A).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813